          Case 1:21-cr-00046-RDM Document 37 Filed 05/21/21 Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                     §
                                             §
                                             §
v.                                           §         Case No. 21-CR-00046-RDM
                                             §
                                             §
BRADY KNOWLTON,                              §
                                             §
        Defendant                            §

                              JOINT STATUS REPORT

TO THE HONORABLE RANDOLPH D. MOSS, UNITED STATES DISTRICT
JUDGE FOR THE DISTRICT OF COLUMBIA:

        COMES NOW BRADY KNOWLTON, the Defendant in the above-styled and

numbered cause, by and through his undersigned counsel, and after conferring with

counsel for the Government, submits the following joint status report in this case.

1. On April 21, 2021, this Court instructed counsel for the Government and Mr.

     Knowlton to submit a joint status report to this Court by May 21, 2021.

2. On May 20, 2021, counsel for Mr. Knowlton conferred with counsel for the Gov-

     ernment. The Government is in the process of reviewing a plea offer they intend

     to convey to Mr. Knowlton along with their anticipated Guideline application po-

     sition. There is no set timeframe for when that offer will be made but it is expected

     soon.

3. Regarding discovery, counsel for the Government anticipates turning over mate-

     rial pursuant to Federal Rule of Criminal Procedure 6(e) within the next week or

     two. Beyond that, counsel for the Government anticipates another production of



                                             1
        Case 1:21-cr-00046-RDM Document 37 Filed 05/21/21 Page 2 of 3




   material to be provided to Mr. Knowlton’s counsel in roughly 30 days, but notes

   that it could take longer.

      WHEREFORE, PREMISES CONSIDERED, both parties request the Court ac-

cept this status report.

Date: May 21, 2021                   Respectfully Submitted,

                                     MAYR LAW, P.C.

                                     by: /s/ T. Brent Mayr
                                     T. BRENT MAYR
                                     Texas State Bar Number 24037052
                                     D.C.D.C. Bar ID TX0206
                                     bmayr@mayr-law.com

                                     5300 Memorial Dr., Suite 750
                                     Houston, TX 77007
                                     Telephone: 713-808-9613
                                     Fax: 713-808-9613

                                     WAGNER PLLC

                                     by: /s/ Camille Wagner
                                     CAMILLE WAGNER
                                     DC Bar No. 1695930
                                     law@myattorneywagner.com

                                     1629 K Street NW, Suite 300
                                     Washington, DC 20006
                                     (202) 630-8812

                                     ATTORNEYS FOR THE DEFENDANT,
                                     BRADY KNOWLTON




                           CERTIFICATE OF CONFERENCE



                                        2
         Case 1:21-cr-00046-RDM Document 37 Filed 05/21/21 Page 3 of 3




        I certify that I conferred with Elizabeth Kelley, attorney for the Government,

on May 20, 2021 and she concurred with the representations made in this status re-

port.

                                         /s/ T. Brent Mayr
                                         Brent Mayr
                                         Attorney for Brady Knowlton




                            CERTIFICATE OF SERVICE

        I certify that a true and correct copy of this report was sent to Counsel for the

Government, Elizabeth C. Kelley, on May 21, 2021, via CM/ECF and by email.

                                         /s/ T. Brent Mayr
                                         Brent Mayr
                                         Attorney for Brady Knowlton




                                            3
